Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-6, 9-11, 15, 16, 18 and 19 are cancelled.
Claims 1, 7, 8, 12-14, 17 and 20 are pending and examined in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8, 12-14, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL “RyzUp  SmartGrass” (‘RyzUp’) (from www.valent.com/agriculture/products/RyzUpsmartgrass/) in view of NPL Kaya et al., “Gibberellic acid improves water deficit tolerance in maize plants” (from Acta Physiologlae Palntarum, Vol. 28. No. 4, 2006: 331-337) and NPL Blacklow et al., “Influence of Gibberellic Acid on the Winter Growth of Varieties of Tall Fescue” (from Crop Science 11:19-22 (1971)). Evidenced by NPL Nielsen., “Corn Growth and Development" (from www.agry.purdue.edu)

Regarding claim 1, 7, 8, 10, 11, 17 and 20: RyzUp  discloses a compound comprising 40% gibberellic acid (i.e., GA3) that is used as a potent growth regulator that promotes quick plant growth rate, which allows for faster growing pastures and crops, and is applied by foliar application, or to the soil (see RyzUp  page 1; page 2, section 5.0; page 3, sections 8 and 11), which reads on claims 1, 12 and 20: "applying…to a RyzUp also discloses of applying 0.3-1.0 ounces of the compound per acre (see RyzUp section 11). Since the compound comprises 40% gibberellic acid (i.e., GA3), and since an acre is about 0.4 hectare, RyzUp discloses of applying 0.3-1.0 ounces, or 8.5-28 grams of gibberellic acid (i.e., GA3) per hectare. Since the amount of gibberellin per hectare recited in claims 1, 12 and 20 lies inside the amount of gibberellin per hectare disclosed in RyzUp, a prima facie case of obviousness exists (see MPEP §2144.05).
While RyzUp discloses of an increased/improved crop and pasture growth rate, RyzUp fails to disclose of an increase in the milk or meat produced by any potential animal consuming the GA3 treated crops; However, Kaya teaches of an improved water deficit tolerance in maize plants treated with GA3, and of enhanced total chlorophyll concentration and macro-nutrients concentrations in the leafs of the maize plants treated with GA3 (see Kaya pages 331 and 335-336). In view of the fact that corn silage is known to comprise corn leafs and is widely consumed by cattle, and since consumption of a chlorophyll and macro-nutrient enhanced silage would clearly enhance milk and/or meat yield harvested from the consuming animal, it would have been obvious to a skilled artisan at the time the invention was made to provide a milk-producing or meat-producing animal with corn silage wherein the plant was treated with GA3 in order to attain an improved milk and/or meat yield, and thus arrive at the claimed limitations.
In the alternative, in view of the fact that RyzUp  discloses of applying a compound comprising 40% gibberellic acid (i.e., GA3) where the gibberellic acid that is used as a potent growth regulator that promotes quick plant growth rate, which allows RyzUp  page 1; page 2, section 5.0; page 3, sections 8 and 11), and since pastures are known as land used for grazing cattle, and since cattle is a known source of milk and meat, it is examiners position that the increase in milk and meat production recited in the claims would flow naturally from the cattle grazing pastures treated with the gibberellin compound disclosed in RyzUp . As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to the application during an early vegetative growth stage recited in claims 1 and 20; and during V2-V6 growth stages recited in claim 6: RyzUp discloses of administering a compound comprising gibberellic acid, but fails to disclose the growth stage; However, Kaya discloses of applying GA3 to corn plants between 10-45 days following germination (see Kaya page 332). In view of the fact that corn germination occurs between 2-3 days following planting (see Nielsen "Germination Process" on pages 8-9), and since V2 occurs between 13-21 days following planting, and V6 occurs between 33-37 days following planting (see Nielsen Table 2 on page 13), a prima facie case of obviousness exists, as the growth stages recited in claims 1 and 20, overlap or lie inside the growth stages disclosed in Kaya (see MPEP §2144.05).
As to the application while the plant is undergoing stress due to water availability insufficient to maintain homeostasis recited in claims 1 and 20: Kaya teaches of an Kaya pages 331 and 335-336), which claims 1 and 20 “stress due to water availability insufficient to maintain homeostasis". Therefore it would have been obvious to a skilled artisan to have applied GA3 to plants under stress due to water availability insufficient to maintain homeostasis as GA3 would improve water deficit tolerance in the plants, and thus arrive at the claimed limitations.
As to the increase in energy content of the silage recited in claim 1 and 20: RyzUp  discloses of a compound comprising 40% gibberellic acid (i.e., GA3) that is used as a potent growth regulator that promotes quick plant growth rate, which allows for faster growing pastures, and is applied by foliar application, or to the soil at the same or similar amount per hectare as recited in the claims (see RyzUp  page 1; page 2, section 5.0; page 3, sections 8 and 11), but fails to disclose the energy content of the treated plants; However, Kaya teaches of an improved water deficit tolerance in maize plants treated with GA3, and of enhanced total chlorophyll concentration and macro-nutrients concentrations in the leafs of the maize plants treated with GA3 (see Kaya pages 331 and 335-336) and Blacklow discloses of a significant increase in water soluble carbohydrates levels (e.g., sucrose) in postures following a gibberellic acid treatment (see Blacklow  abstract). In view of the fact that an increase in levels of chlorophyll, macro-nutrients and water soluble carbohydrates, such as sucrose, clearly indicates an increase in energy content, it is examiner’s position that the increased energy content of the silage recited in claims 1 and 20, would flow naturally from the treatment of the corn plants with GA3, as suggested in the prior art. As set forth in Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore regarding the enhanced digestibility recited in claims 1 and 20, and in the alternative regarding the increased energy recited in claims 1 and 20: RyzUp  discloses of a compound comprising 40% gibberellic acid (i.e., GA3) that is used as a potent growth regulator that promotes quick plant growth rate, which allows for faster growing pastures, and is applied by foliar application, or to the soil (see RyzUp  page 1; page 2, section 5.0; page 3, sections 8 and 11), but fails to disclose the energy content and the digestibility of the treated plants; However, in view of the fact that RyzUp  discloses of treating the plants at the same or similar amount per hectare as recited in the claims, it is examiner’s position that the increased energy content and enhanced digestibility recited in the claims are inherent to the treatment disclosed in RyzUp . As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw
Regarding claims 13 and 14: RyzUp  discloses of a compound comprising 40% gibberellic acid (i.e., GA3) that is used as a potent growth regulator that promotes quick plant growth rate, which allows for faster growing pastures, and is applied by foliar application, or to the soil (see RyzUp  page 1; page 2, section 5.0; page 3, sections 8 and 11). RyzUp also discloses that the compound comprising 40% GA3 should not be mixed with surfactants, fertilizers and/or other pesticides unless compatibility and phytotoxicity testing is done first using appropriate methods (see RyzUp page 2, section 7.0). Therefore, it would have been obvious to a skilled artisan who desired to apply a multi treatment to crops, to modify RyzUp and to combine the compound comprising 40% gibberellic acid with surfactants, fertilizers and/or other pesticides, after testing the chemicals’ compatibility and ability to be co-applied, and thus arrive at the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ASSAF ZILBERING/Examiner, Art Unit 1792